DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“message module configured to…” in claims 1, 2, 4, 9, 16, and 19; 
“parse module configured to…” in claims 1, and 16; 
“submission module configured to…” in claims 1, and 16; 
“authorization module configured to…” in claims 1, and 16;
“availability module configured to…” in claims 3, and 18; 
“registration module configure to…” in claim 6; 
“notification module configured to…” in claim 10; 
“retry module configured to…” in claims 11 and 12; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of USPN 11,038,875 (Appl. No: 16/137509). Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claims 1 and 5 of 11,038,875).
Claim
Application#17/347517
Claim
USPN # 11,038,875
1
An apparatus, comprising:
1
An apparatus, comprising: 
1
message module configured to intercept a message comprising a limited- use code, the message sent from a third-party server and intended for a user of a hardware device, the limited-use code used to verify an identity of the user for access to the third-party server; 
1
a message module configured to: intercept a message comprising a limited-use code, the message sent from a third-party server and intended for the user of the hardware device, the limited-use code used to verify an identity of the user for access to the third-party server;
1
a parse module configured to parse the message to determine the limited- use code; 
1
a parse module configured to parse the message to determine the limited-use code; 
1
a submission module configured to provide the limited-use code to the third-party server without user input; and
1
a submission module configured to provide the limited-use code to the third-party server without user input in response to determining that the user has not provided the limited-use code to the third-party server within a predefined period of time of receiving the message
1
an authorization module configured to prompt the user for authorization prior to intercepting the message, parsing the message for the limited-use code, and providing the limited-use code to the third- party server without user input.
5
an authorization module configured to receive authorization from the user to intercept the message, parse the message for the limited-use code, and provide the limited-use code to the third-party server without input from the user.


Claims 2-6 and 9-15 of the instant application is equivalent in scope with Claims 1-4 and 6-12 of USPN 11,038,875.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the retry module”.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend claim 12 to depend on claim 11 instead of claim 10 to correct the antecedent issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sample et al. US2015/0135295 hereinafter referred to as Sample, in view of Sabanayagam USPN10,182,048.
As per claim 1, Sample teaches an apparatus, comprising: an authorization module configured to prompt the user for authorization prior to performing operations (Sample paragraph [0111]-[0118], user register service request and user credentials with the aggregator).
Sample does not explicitly disclose a message module configured to intercept a message comprising a limited- use code, the message sent from a third-party server and intended for a user of a hardware device, the limited-use code used to verify an identity of the user for access to the third-party server; 
a module configured to process the message to determine the limited- use code; 
a submission module configured to provide the limited-use code to the third-party server without user input.
Sabanayagam teaches a message module configured to intercept a message comprising a limited- use code, the message sent from a third-party server and intended for a user of a hardware device, the limited-use code used to verify an identity of the user for access to the third-party server (Sabanayagam col 7 lines 10-30, col 9 lines 1-15, col 9 lines 24-35, a computer logs into a service with username and password and is required to enter a one time password.  A third party server sends a message comprising an OTP to a user device.  The computer request and receives the OTP from the user device); 
a module configured to process the message to determine the limited- use code (Sabanayagam col 9 lines 24-60, receive the message with the OTP and auto populate the OTP field with the OTP)(Although Sabanayagam does not explicitly disclose parsing the message to determine the otp, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to parse the message to obtain the OTP in order for the system of Sabanayagam to auto populate the OTP field with the OTP from the received message); 
a submission module configured to provide the limited-use code to the third-party server without user input (Sabanayagam col 6 lines 54-67, col 9 lines 45-58, auto populate the OTP in the OTP field and auto submit the OTP to the third party service).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample with the teachings of Sabanayagam to include intercepting a message comprising an OTP and auto populating and submitting the OTP in order to prevent replay attacks and enhance the user’s experience by automatically submitting the OTP without manual input from the user.

As per claim 7, Sample in view of Sabanayagam teaches the apparatus of claim 1, wherein the authorization that the authorization module receives is valid for a limited period of time (Sample paragraph [0115], [0120], user indicates that the credentials are authorized for use for a limited time.  After expiration the authorization is removed).  

As per claim 8, Sample in view of Sabanayagam teaches the apparatus of claim 1, wherein the authorization module periodically prompts the user for continued authorization to provide the limited-use code to the third- party server without user input (Sabanayagam col 7 lines 10-30, col 9 lines 1-15, col 9 lines 24-60, providing the OTP; Sample paragraph [0111]-[0115], [0120], user register service request and user credentials with the aggregator for a limited time. After expiration the authorization is removed) (Is it obvious that since the authorization is removed after an expiration time, the user is prompted to provide authorization each time for the service).  

As per claim 13, Sample in view of Sabanayagam teaches the apparatus of claim 1, wherein the submission module provides the limited- use code to the third-party server using one or more of an application programming interface ("API") of the third-party server, an input field on a webpage, and a mobile application associated with the third-party server (Sabanayagam col 6 lines 54-67, col 9 lines 45-58).  

As per claim 14, Sample in view of Sabanayagam teaches the apparatus of claim 1, wherein the limited-use code comprises one or more of a password, a key, a link, an action, biometric information, and an answer to a predefined question (Sabanayagam col 9 lines 45-58).  

As per claim 15, Sample in view of Sabanayagam teaches the apparatus of claim 1, wherein the limited-use code comprises a single-use code such that the limited-use code can only be used once to access the third-party server (Sabanayagam col 9 lines 45-58).  

As per claim 16, Sample teaches a system, comprising: a third-party server (Sample paragraph [0059]-[0060], third party server); 
a hardware device for a user (Sample paragraph [0048], client device); 
an aggregation server (Sample paragraph [0055], aggregator); and 
an apparatus, comprising: an authorization module configured to prompt the user for authorization prior to performing operations (Sample paragraph [0111]-[0118], user register service request and user credentials with the aggregator).  
Sample does not explicitly disclose a message module configured to intercept a message comprising a limited-use code, the message sent from the third-party server and intended for the user of the hardware device, the limited-use code used to verify an identity of the user for access to the third-party server; 
a module configured to process the message to determine the limited-use code ; 
a submission module configured to provide the limited-use code to the third-party server without user input.
Sabanayagam teaches a message module configured to intercept a message comprising a limited-use code, the message sent from the third-party server and intended for the user of the hardware device, the limited-use code used to verify an identity of the user for access to the third-party server (Sabanayagam col 7 lines 10-30, col 9 lines 1-15, col 9 lines 24-35, a computer logs into a service with username and password and is required to enter a one time password.  A third party server sends a message comprising an OTP to a user device.  The computer request and receives the OTP from the user device); 
a module configured to process the message to determine the limited-use code (Sabanayagam col 9 lines 24-60, receive the message with the OTP and auto populate the OTP field with the OTP)(Although Sabanayagam does not explicitly disclose parsing the message to determine the otp, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to parse the message to obtain the OTP in order for the system of Sabanayagam to auto populate the OTP field with the OTP from the received message); 
a submission module configured to provide the limited-use code to the third-party server without user input (Sabanayagam col 6 lines 54-67, col 9 lines 45-58, auto populate the OTP in the OTP field and auto submit the OTP to the third party service).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample with the teachings of Sabanayagam to include intercepting a message comprising an OTP and auto populating and submitting the OTP in order to prevent replay attacks and enhance the user’s experience by automatically submitting the OTP without manual input from the user.

As per claim 17, Sample in view of Sabanayagam teaches the system of claim 16, wherein the aggregation server is configured to aggregate data from a plurality of different third-party servers in response to the message module intercepting different messages comprising limited-use codes for each of the plurality of different third-party servers and the submission module providing the limited-use codes to each of the third-party servers (Sample paragraph [0056], [0059]-[0060], [0089], [0107], authenticate with plurality of third parties and aggregate data from the plurality of third parties; Sabanayagam col 6 lines 54-67, col 9 lines 1-15, col 9 lines 24-35, col 9 lines 45-58).  

As per claim 20, the claim claims an apparatus essentially corresponding to the apparatus claim 1 above, and is rejected, at least for the same reasons.

Claims 2-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sample in view of Sabanayagam, and further in view of Barak et al. US2018/0234545 hereinafter referred to as Barak.
As per claim 2, Sample in view of Sabanayagam teaches the apparatus of claim 1.
Sample in view of Sabanayagam does not explicitly disclose wherein message module is further configured to intercept message in response to determining that user is unavailable.
Barak teaches wherein message module is further configured to intercept message in response to determining that user is unavailable (Barak paragraph [0023], [0063], intercept message when user is unavailable).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam with the teachings of Barak to include determining that a user is unavailable and intercepting messages in order to determine an availability of the user and provide automatic performance of actions for the user.

As per claim 3, Sample in view of Sabanayagam and Barak teaches the apparatus of claim 2, further comprising an availability module configured to determine an availability of the user based on one or more of the user's usage patterns of the hardware device and user-provided availability information (Barak paragraph [0021], [0064], determine user’s availability). 

As per claim 18, Sample in view of Sabanayagam teaches the system of claim 16, aggregate data from the third-party server without user input the user is unavailable to provide the limited-use code to the third-party server (Sample paragraph [0056], [0059]-[0060], [0089], [0107], authenticate with plurality of third parties and aggregate data from the plurality of third parties; Sabanayagam col 4 lines 25-35, col 9 lines 45-57, automatically provide OTP without user input, the user is unavailable).  
Sample in view of Sabanayagam does not explicitly disclose wherein apparatus further comprises an availability module configured to obtain data in response to determining that user is unavailable.  
Barak teaches wherein apparatus further comprises an availability module configured to obtain data in response to determining that user is unavailable (Barak paragraph [0023], [0063], obtain data when user is unavailable).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam with the teachings of Barak to include determining that a user is unavailable and intercepting messages in order to determine an availability of the user and provide automatic performance of actions for the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sample in view of Sabanayagam and Barak, and further in view of Adams et al. US2007/0192418 hereinafter referred to as Adams.
As per claim 4, Sample in view of Sabanayagam and Barak teaches the apparatus of claim 2.
Sample in view of Sabanayagam and Barak does not explicitly disclose wherein message module is further configured to forward message to user in response to availability module determining that the user is available to receive the message.  
Adams teaches wherein message module is further configured to forward message to user in response to availability module determining that the user is available to receive the message (Adams paragraph [0018], forward message to use when user is available).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam and Barak with the teachings of Adams to include determining that a user is available and forwarding messages to a user in order to forward messages to the user when the user is available to receive messages.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sample in view of Sabanayagam, and further in view of Johns et al. USPN8,069,212 hereinafter referred to as Johns.
As per claim 6, Sample in view of Sabanayagam teaches the apparatus of claim 1.
Sample in view of Sabanayagam does not explicitly disclose further comprising a registration module configured to register contact information with server that is used to intercept message intended for user, the registered contact information different from contact information associated with the user.  
Johns teaches further comprising a registration module configured to register contact information with server that is used to intercept message intended for user, the registered contact information different from contact information associated with the user (Johns col 5 line 50 – col 6 line 5, register a plurality of contact information such that messages are forwarded by the server to a primary contact).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam with the teachings of Johns to include registering a plurality of contact information for message forwarding in order to forward messages to the desired destination.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sample in view of Sabanayagam, and further in view of Adams et al. US2007/0192418 hereinafter referred to as Adams.
As per claim 9, Sample in view of Sabanayagam teaches the apparatus of claim 1.
Sample in view of Sabanayagam does not explicitly disclose wherein message module is further configured to forward messages to user that do not comprise limited-use code.  
Adams teaches wherein message module is further configured to forward messages to user that do not comprise limited-use code (Adams paragraph [0018], forward message to use when user is available)(It is obvious to one of ordinary skill in the art that a forwarded message does not comprise a limited use code).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam with the teachings of Adams to include determining that a user is available and forwarding messages to a user in order to forward messages to the user when the user is available to receive messages.

As per claim 19, Sample in view of Sabanayagam teaches the system of claim 16, messages that are intercepted at the aggregation server (Sample paragraph [0055], [0089]; Sabanayagam col 9 lines 1-15, col 9 lines 24-35).
Sample in view of Sabanayagam does not explicitly disclose wherein message module is further configured to forward messages that do not comprise limited-use code to user's hardware device.  
Adams teaches wherein message module is further configured to forward messages that do not comprise limited-use code to user's hardware device (Adams paragraph [0018], forward message to use when user is available)(It is obvious to one of ordinary skill in the art that a forwarded message does not comprise a limited use code).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam with the teachings of Adams to include determining that a user is available and forwarding messages to a user in order to forward messages to the user when the user is available to receive messages.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sample in view of Sabanayagam, and further in view of Polis et al. US2012/0297026 hereinafter referred to as Polis.
As per claim 10, Sample in view of Sabanayagam teaches the apparatus of claim 1, accessing the third-party server using the limited-use code (Sample paragraph [0114]-[0118]; Sabanayagam col 6 lines 54-67, col 9 lines 45-58, access to service with otp).
Sample in view of Sabanayagam does not explicitly disclose further comprising a notification module configured to notify user of a status of accessing third-party server.  
Polis teaches further comprising a notification module configured to notify user of a status of accessing third-party server (Polis paragraph [0110], notify user of login failure in accessing the third party service).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam with the teachings of Polis to include notifying a user that authentication failed because the results would have been predictable and resulted in a notification of failed authentication to the user in order for the user to perform a further action.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sample in view of Sabanayagam, and further in view of Palestrant US2009/0106826.
As per claim 11, Sample in view of Sabanayagam teaches the apparatus of claim 1.
Sample in view of Sabanayagam does not explicitly disclose further comprising a retry module configured to retry accessing server a predetermined number of times in response to failing to access the server with limited-use code.  
Palestrant teaches further comprising a retry module configured to retry accessing server a predetermined number of times in response to failing to access the server with limited-use code (Palestrant paragraph [0052], when verification fails retry using the OTP a threshold number of times).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam with the teachings of Palestrant to include providing a threshold number of retry attempts when verification fails in order to allow a user a number of times to login before the user is locked out.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sample in view of Sabanayagam and Polis, and further in view of Telle et al. US2012/0011066 hereinafter referred to as Telle.
As per claim 12, Sample in view of Sabanayagam and Polis teaches the apparatus of claim 10, access the third-party server with the intercepted limited-use code (Sample paragraph [0114]-[0118]; Sabanayagam col 6 lines 54-67, col 9 lines 45-58, access to service with otp).  
Sample in view of Sabanayagam and Polis does not explicitly disclose wherein retry module is further configured to request a new limited-use code in response to failing.
Telle teaches wherein retry module is further configured to request a new limited-use code in response to failure (Telle paragraph [0089], request OTP).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sample in view of Sabanayagam and Polis with the teachings of Telle to include requesting an OTP in order to request a new OTP in response to failure such that the OTP is fresh and is able to be authenticated within the required time window.

Allowable Subject Matter
Claim 5 would be allowable if a terminal disclaimer is timely filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495